United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2904
                       ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                       v.

                             Joel Augutuk Mayokok

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                          Submitted: October 15, 2018
                             Filed: January 9, 2019
                                 [Unpublished]
                                 ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Joel Augutuk Mayokok originally received a 240-month prison sentence for
knowingly receiving child pornography, 18 U.S.C. § 2252(a)(2), (b)(1). This
sentence, which was well below his advisory Sentencing Guidelines range, was
vacated on appeal when he successfully challenged a five-level enhancement to his
offense level. At resentencing, the district court1 again imposed a 240-month

      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
sentence, near the midpoint of his new Guidelines range. Mayokok challenges the
substantive reasonableness of his sentence, and we affirm.

       In setting a 240-month sentence for a second time, the district court
emphasized the statutory sentencing factors. See 18 U.S.C. § 3553(a). It
discussed, among other things, Mayokok’s traumatic childhood, his cultural
contributions to the Native American community, his need for treatment, his
lengthy criminal history, and the need to protect the public. It then concluded that
240 months was “a fair sentence” given “the circumstances in this case.”

       It may seem counterintuitive that Mayokok received the same sentence both
times, even after he emerged from his successful appeal with a lower advisory
Guidelines range. But each time, the court stressed that the Guidelines range was
only its “starting point” or “initial benchmark” for setting his sentence, and that its
analysis of the statutory sentencing factors shaped its decision more than anything
else. See Beckles v. United States, 137 S. Ct. 886, 892 (2017) (“[T]he advisory
Guidelines do not fix the permissible range of sentences. To the contrary, they
merely guide the exercise of a court’s discretion in choosing an appropriate
sentence within the statutory range.” (emphasis added)).

       Mayokok argues that his 240-month sentence is substantively unreasonable
because it “does not reflect, in a realistic and meaningful way,” his mitigating
circumstances, including his traumatic childhood and his chemical-dependency
issues. There is no basis for us to conclude that the district court “fail[ed] to
consider a relevant and significant factor, [gave] significant weight to an irrelevant
or improper factor, or consider[ed] the appropriate factors but commit[ted] a clear
error of judgment in weighing those factors.” United States v. Miner, 544 F.3d
930, 932 (8th Cir. 2008).           The court addressed Mayokok’s mitigating
circumstances but gave greater weight to the seriousness of his crime and to his
“very troubling, and very violent criminal history,” which it was permitted to do in
exercising its discretion. See United States v. Ryser, 883 F.3d 1018, 1022 (8th Cir.
2018).

                                         -2-
We affirm the judgment of the district court.
                ______________________________




                            -3-